 Case 3:20-cv-00664-GCS Document 13 Filed 11/05/20 Page 1 of 7 Page ID #45




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MITCHELL MORROW,                               )
                                                )
               Plaintiff,                       )
                                                )
 vs.                                            )   Cause No. 3:20-cv-00664-GCS
                                                )
                                                )
 WEXFORD HEALTH SOURCES, INC.,                  )
 D. BLACKBURN, and VENERIO                      )
 SANTOS,                                        )
                                                )
              Defendants.                       )

                              MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff Mitchell Morrow, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Centralia Correctional Center, brings this

action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In his

Complaint (Doc. 1), Plaintiff alleges Defendants were deliberately indifferent in treating

his anemia and shoulder pain, all in violation of the Eighth Amendment. Plaintiff seeks

declaratory judgment, monetary damages, and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen

prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any

portion of a complaint that is legally frivolous, malicious, fails to state a claim upon which

relief may be granted, or asks for money damages from a defendant who by law is

immune from such relief must be dismissed. See 28 U.S.C. § 1915A(b).

                                          Page 1 of 7
 Case 3:20-cv-00664-GCS Document 13 Filed 11/05/20 Page 2 of 7 Page ID #46




                                     THE COMPLAINT

        Prior to arriving at Centralia, Plaintiff was diagnosed with iron deficiency anemia

(Doc. 1, p. 3). Upon transferring to Centralia, Plaintiff began experiencing fatigue and

decreased energy. Id. On May 5, 2018, he met with Dr. Santos but was told that his blood

work did not show any abnormalities. He met with Blackburn on May 14, 2018 and

complained of low energy and fatigue. Blackburn failed to review his entire medical

record, only looking at the May 5th record and telling Plaintiff he was fine. He continued

to experience low energy but was told by Dr. Santos to reduce his salt. Id. at p. 4. Finally,

on April 19, 2019, after Plaintiff mentioned his previous anemia diagnosis, Dr. Santos

ordered stool samples as well as blood samples that would show a complete blood count.

Id.

        On April 24, 2019, he was called to the healthcare unit and required to walk there

despite having fatigue and pain in his chest. (Doc. 1, p. 5). He was told that he was in

critical condition and transported to SSM Health St. Mary’s Hospital, although he was

required to walk on his own to the waiting vehicle. Id. At the hospital, he required an

emergency blood transfusion due to low hemoglobin levels. Id. He received five pints of

blood and was diagnosed with hemorrhoids, which were the cause of his blood loss. He

also learned that the prison did not check his hemoglobin levels in his prior blood tests.

Id. at p. 6.

        While waiting for his hemorrhoids surgery, he developed pain in his left shoulder

and Dr. Santos prescribed Tylenol for the pain. (Doc. 1, p. 6). Dr. Santos continued to

                                         Page 2 of 7
 Case 3:20-cv-00664-GCS Document 13 Filed 11/05/20 Page 3 of 7 Page ID #47




prescribe him Tylenol despite Plaintiff’s reports that the medication was not working.

After his surgery to remove his hemorrhoids, he was prescribed Norco for pain by the

surgeon, but Dr. Santos tried to cancel his prescription and eventually took him off of the

Norco the day after he returned to Centralia. Id. at p. 7-8. Because Plaintiff was not

provided with adequate pain medication, he continued to experience severe pain from

his surgery. Dr. Santos eventually prescribed him Ultram for his pain after Plaintiff

complained for several days. Id. at p. 8-9.

       Plaintiff continued to suffer from pain in his shoulder and learned that the hospital

had taken an x-ray of his shoulder which revealed severe degenerative changes. Despite

his complaints to Dr. Santos, Santos stated he merely had arthritis and prescribed him

Tylenol which did not help his pain. (Doc. 1, p. 9-10). Despite continued complaints of

pain in his shoulder, Dr. Santos refused to provide him with any additional care. Id.

       Plaintiff also alleges that the improper care he received was a result of several

policies of Wexford Health Sources, Inc., including: a policy and practice of keeping an

outdated health information system which failed to reveal his previous diagnosis of

anemia; a policy and practice of not providing follow-up care for inmates diagnosed with

serious medical needs; a policy and practice of not providing a complete blood count

during annual exams which would have revealed Plaintiff’s anemia; a policy and practice

of not providing ambulatory aids to inmates which led to Plaintiff having to walk to the

healthcare unit and transport vehicle while in critical condition; and a policy and practice

of only providing Tylenol or Ibuprofen to inmates for pain no matter their pain levels. Id.

at p. 11-13.

                                         Page 3 of 7
    Case 3:20-cv-00664-GCS Document 13 Filed 11/05/20 Page 4 of 7 Page ID #48




                                                 DISCUSSION

        Based on the allegations in the Complaint, the Court finds it convenient to divide

the pro se action into the following three counts:

        Count 1:          Eighth Amendment deliberate indifference claim against D.
                          Blackburn for failing to review Plaintiff’s file and
                          providing him care for his anemia.

        Count 2:          Eighth Amendment deliberate indifference claim against
                          Dr. Santos for failing to provide Plaintiff with proper care
                          for his anemia and shoulder pain.

        Count 3:          Eighth Amendment deliberate indifference claim against
                          Wexford Health Sources, Inc. for having policies and
                          practices which caused Plaintiff to receive improper care for
                          his anemia and shoulder pain.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading

standard.1

        At this stage, Plaintiff alleges sufficient facts to state viable claims for deliberate

indifference against D. Blackburn, Dr. Santos, and Wexford. See Estelle v. Gamble, 429 U.S.

97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016); Gomez v. Randle, 680 F.3d

859, 865 (7th Cir. 2012) (delay in treatment); Rodriguez v. Plymouth Ambulance Serv., 577

F.3d 816, 822 (7th Cir. 2009)(quoting Johnson v. Dossey, 515 F.3d 778, 782 (7th Cir. 2008)).




1       See, e.g., Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)(noting that an action fails to state a
claim upon which relief can be granted if it does not plead “enough facts to state a claim to relief that is
plausible on its face”).

                                                   Page 4 of 7
    Case 3:20-cv-00664-GCS Document 13 Filed 11/05/20 Page 5 of 7 Page ID #49




                                          PENDING MOTIONS

        As to Plaintiff’s motion for counsel (Doc. 3 and 10), Plaintiff states that he has

written several attorneys who declined to take his case. Given the early stage of the

litigation, however, it is difficult to evaluate accurately the need for the assistance of

counsel. See, e.g., Kadamovas v. Stevens, 706 F.3d 843, 845 (7th Cir. 2013)(stating that “until

the defendants respond to the complaint, the plaintiff’s need for assistance of counsel . . .

cannot be gauged.”).2 Further, counsel is not needed at this time because the defendants

have not yet been served and a discovery schedule has not been entered. Thus, Plaintiff’s

motion for counsel (Doc. 3 and 10) is DENIED without prejudice. Plaintiff may renew his

request for the recruitment of counsel at a later date.

                                              DISPOSITION

        For the reasons stated above, Count 1 shall proceed against D. Blackburn. Count 2

shall proceed against Dr. Santos, and Count 3 shall proceed against Wexford Health

Sources, Inc.

        The Clerk of Court shall prepare for Defendants D. Blackburn, Dr. Venerio Santos,

and Wexford Health Sources, Inc.: (1) Form 5 (Notice of a Lawsuit and Request to Waive

Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and

Order to the Defendants’ place of employment as identified by Plaintiff. If a defendant

fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30



2       In evaluating the motion for counsel, the Court applies the factors discussed in Pruitt v. Mote, 503
F.3d 647, 654 (7th Cir. 2007), and related authority.

                                                Page 5 of 7
 Case 3:20-cv-00664-GCS Document 13 Filed 11/05/20 Page 6 of 7 Page ID #50




days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that defendant, and the Court will require that defendant to pay the

full costs of formal service, to the extent authorized by the Federal Rules of Civil

Procedure.

       If a defendant can no longer be found at the work address provided by Plaintiff,

the employer shall furnish the Clerk with the defendant’s current work address, or, if not

known, defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained

in the court file or disclosed by the Clerk.

       Defendants are ORDERED to file an appropriate responsive pleading to the

Complaint in a timely manner and shall not waive filing a reply pursuant to 42 U.S.C.

Section 1997e(g). Pursuant to Administrative Order No. 244, Defendants need only

respond to the issues stated in this Merit Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment

of costs under Section 1915, Plaintiff will be required to pay the full amount of the costs,

regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

                                          Page 6 of 7
 Case 3:20-cv-00664-GCS Document 13 Filed 11/05/20 Page 7 of 7 Page ID #51




this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. PROC. 41(b).


       IT IS SO ORDERED.                                              Digitally signed
                                                                      by Judge Sison 2
       DATED: November 5, 2020.                                       Date: 2020.11.05
                                                                      13:22:27 -06'00'
                                                  __________________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                   NOTICE TO PLAINTIFF

       The Court will take the necessary steps to notify the appropriate defendants of
your lawsuit and serve them with a copy of your complaint. After service has been
achieved, the defendants will enter their appearance and file an Answer to your
Complaint. It will likely take at least 60 days from the date of this Order to receive the
defendants’ Answer, but it is entirely possible that it will take 90 days or more. When all
the defendants have filed Answers, the Court will enter a Scheduling Order containing
important information on deadlines, discovery, and procedures. Plaintiff is advised to
wait until counsel has appeared for the defendants before filing any motions, so as to give
the defendants notice and an opportunity to respond to those motions. Motions filed
before defendants’ counsel has filed an appearance will generally be denied as
premature. Plaintiff need not submit any evidence to the Court at this time, unless
specifically directed to do so.




                                         Page 7 of 7
